Exhibit 10.8

EMPLOYMENT AGREEMENT

AGREEMENT (the ‘‘Agreement’’), dated as of January 12, 2004, between Aspen
Insurance U.S. Services Inc., a Delaware corporation, (the ‘‘Employer’’), and
Brian M. Boornazian (the ‘‘Executive’’).

WHEREAS, the Executive and the Employer wish to enter into a written agreement
setting forth the terms and conditions of the Executive’s employment with the
Employer and the services to be rendered by him to Aspen ReAmerica Inc. (the
‘‘Company’’);

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Employer and the Executive hereby agree as follows:

1. Term.

(a)    The Employer shall employ the Executive, and the Executive shall serve
the Employer and the Company, on the terms and subject to the conditions set
forth in this Agreement, commencing on a date no later than February 1, 2004,
mutually satisfactory to the Employer and the Executive (the ‘‘Effective Date’’)
and, unless sooner terminated pursuant to paragraph 7, continuing until the date
that is the three-year anniversary of the Effective Date (the ‘‘Term of
Employment’’). Absent an agreement to the contrary between the Employer and the
Employee, the Effective Date shall be January 26, 2004.

(b)    The Term of Employment shall be extended automatically for one additional
year on the last day before the expiration of the Term of Employment and for one
additional year on each anniversary thereafter until either party gives written
notice to the other party of its intention not to extend this Agreement. Such
notice must be given at least 90 days before the then applicable extension date.

2. Position and Duties.

(a)    Positions, Duties, and Responsibilities. The Executive shall serve as the
President and Chief Underwriting Officer, Property Reinsurance, of the Company
and shall use his best efforts, skill and abilities to promote the interests of
the Company, and to faithfully and diligently perform such duties and
responsibilities as are customarily assigned to that position, and such other
duties and responsibilities as may from time to time be assigned to him by the
Chief Executive Officer of Aspen Insurance Holdings Ltd (the ‘‘CEO’’) or by such
other member of senior management as shall be designated by the CEO. If
requested by the CEO, the Executive shall also serve, with no additional
compensation, on the Board of Directors of the Company (the ‘‘Board’’) and as an
officer and/or director of other subsidiaries of Aspen Insurance Holdings Ltd.
or other affiliates of the Company. The Executive agrees to resign from the
Board, if applicable, and from the boards of any such subsidiary or affiliate,
as applicable, upon termination of employment with the Employer upon written
request of the Company or the Employer.

(b)    Time and Attention. Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote substantially all of
his attention and time during normal working hours to the business and affairs
of the Company and its affiliates. It shall not be considered a violation of the
foregoing, however, for the Executive to (i) serve on boards and committees of,
and otherwise participate in, corporate, industry, educational, religious,
civic, or charitable activities or (ii) make and attend to passive personal
investments in such form as will not require any material time or attention to
the operations thereof during normal working time and will not violate the
provisions of paragraph 11 hereof, so long as such activities in clauses (i) and
(ii) do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Employer and to the Company in accordance
with this Agreement or violate paragraph 11 of this Agreement.

(c)    Licenses, etc. If requested by the CEO or his designee, the Executive
shall take such industry tests or obtain such industry licenses as shall be
necessary or appropriate to his carrying out the functions contemplated hereby.

1


--------------------------------------------------------------------------------


(d)    Location. The Executive’s principal place of employment shall be at the
headquarters office of the Company in Rocky Hill, Connecticut, or such other
location as the Company designates no more than 30 miles away from Rocky Hill,
Connecticut. The Executive shall travel as reasonably necessary for the
performance of his duties.

3. Compensation. Except as otherwise expressly set forth below, the Executive’s
compensation shall be determined by, and in the sole discretion of, the CEO.

(a)    Annual Base Salary. The Executive shall receive an annual base salary of
not less than $330,000.00 during the Term of Employment (the annual base salary
in effect from time to time being referred to as ‘‘Annual Base Salary’’). The
Annual Base Salary shall be payable in accordance with the Employer’s regular
payroll practice for senior officers of the Company, as in effect from time to
time. The Annual Base Salary shall be reviewed from time to time, and, in the
sole discretion of the CEO, may be adjusted but may not be decreased below
$330,000 per annum.

(b)    Early Commencement Bonus. If the Effective Date of this Agreement is
prior to February 1, 2004 and the Executive actually commences his services
under this Agreement prior to that date, the Executive will receive at the end
of the first full calendar month of the term of employment a one time bonus of
$135,000.

(c)    Annual Bonus Plan. The Executive will participate in the Company’s
discretionary bonus arrangements.

(d)    Stock Options. Subject to the finalization of the post initial public
offering plan documents, approval of the grant by the Compensation Committee of
Aspen Insurance Holdings Ltd., and satisfaction of the requirements of federal
and state securities laws, the Executive shall be granted at the next available
date an option to purchase ordinary shares of Aspen Insurance Holdings Ltd.
pursuant to the Share Incentive Plan as the same may be amended from time to
time. All other terms and conditions shall be as provided in the Share Incentive
Plan and the award agreement.

(e)    Deferred Equity Plan. The Executive shall also receive units in a
deferred equity plan with a value of $650,000 subject to the rules of the plan,
but which will vest no later than the end of the third year. This plan is still
being developed and the agreement will be subject to all the terms and
conditions provided in the plan ultimately adopted by Aspen Insurance Holdings
Ltd. The plan will provide for immediate vesting if the Executive resigns for
Good Reason or if the Executive is terminated as a result of death or disability
of the Executive or by the Employer other than for ‘‘cause.’’

(f)    Inclusive Nature of Compensation. The compensation provided for in this
Section 3 shall be inclusive of any and all fees and other compensation to which
the Executive may at any time be entitled as an officer or director of the
Company or any other subsidiaries of Aspen Insurance Holdings Ltd. or any of the
affiliates of the Company or of the Employer.

4. Employee Benefits; Fringe Benefits. During the Term of Employment,

(a)    to the extent not duplicative of the specific benefits provided herein,
the Executive shall be eligible to participate in all incentive compensation,
retirement, and deferred compensation plans, policies and arrangements that are
provided generally to other senior officers of the Company at a level (in terms
of the amount and types of benefits and incentive compensation that the
Executive has the opportunity to receive and the terms thereof) determined in
the sole discretion of the CEO;

(b)    the Executive and, as applicable, the Executive’s covered dependents
shall be eligible to participate in all of the Employer’s health and welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended);

(c)    the Executive shall be entitled to receive fringe benefits and to
participate in all employee benefit plans provided for senior executives of the
Company (which will include supplemental life insurance and supplemental long
term disability which are comparable to the parallel benefits which the
Executive informed the Employer he has from his current employer), and shall be
entitled to avail himself of paid holidays, as determined from time to time by
the Employer; and

2


--------------------------------------------------------------------------------


(d)    the Executive shall be entitled to not less than four weeks of paid
vacation per calendar year and vacation days not used within the year up to a
maximum of two weeks shall be either carried forward to subsequent years or paid
out in cash, as determined by the Company.

5. Insurance on Executive. The Executive hereby grants the Employer and the
Company the right to obtain insurance on the Executive’s life for the benefit of
the Employer and the Company in such amount as the Employer and the Company
shall deem necessary. The Executive agrees to execute all necessary documents
and to submit to a physical in connection therewith. The cost or expense of such
insurance shall not be charged to the Executive.

6. Expenses. The Executive shall be reimbursed by the Company for reasonable and
necessary business expenses actually incurred in rendering to the Company the
services provided for hereunder, payable in accordance with customary Company
practice, after the Executive presents written expense statements or such other
supporting information as the Company may customarily require of its executives
for reimbursement of such expenses.

7. Termination of Employment.

(a)    Death or Disability. The Term of Employment shall terminate upon the
Executive’s death. The Employer and the Company shall be entitled to terminate
the Executive’s employment and, accordingly, the Term of Employment, because of
the Executive’s Disability. For purposes of this Agreement, the Executive shall
be deemed to have a Disability if the Executive is entitled to long-term
disability benefits under the Employer’s long-term disability plan or policy, as
the case may be, as in effect on the Date of Termination (as that term is
defined in subparagraph 7(c)(ii) below) or if no plan or policy is maintained
and the Executive is unable to perform his duty hereunder for 180 consecutive
days.

(b)    By the Employer and the Company.

[spacer.gif] [spacer.gif]   (i)    The Employer and the Company may terminate
the Executive’s employment and the Term of Employment, without Cause by
delivering to the Executive written Notice of Termination (as that term is
defined in subparagraph 7(d)(i) below), or for Cause by delivering to the
Executive a written Notice of Termination.

[spacer.gif] [spacer.gif]   (ii)    For purposes of this Agreement, ‘‘Cause’’
means: (A) the Executive’s willful misconduct that is materially injurious to
the Company or any of its affiliates; (B) the Executive’s intentional failure to
act subject to and in accordance with any proper and lawful specific material
direction of the CEO or his designee or the Board of Directors of the Employer
or of the Company which breach is not promptly cured by the Executive after
written notice of such breach; (C) the Executive’s having been convicted of, or
entered a plea of nolo contendere to, a crime that constitutes a felony under
the laws of the United States or any State; (D) the Executive’s violation of any
applicable federal or state law governing the Company’s business or of any
application rules or regulations promulgated by any regulatory body, the
violation of which shall either disqualify the Executive from employment or
association with the Employer or the Company as an executive or have a material
adverse effect on the Company’s business; provided, however, that any such
violation shall not constitute ‘‘cause’’ if it results from action taken by the
Executive in accordance with instructions from the CEO or his designee or the
Board of Directors of the Employer or the Company or upon the advice of internal
or outside counsel to the Employer or the Company; or (E) the intentional breach
by the Executive of any written covenant or agreement with the Employer or the
Company or any of their affiliates not to disclose any information pertaining to
the Company or any of its affiliates or not to compete or otherwise interfere
with the Company or any of its affiliates.

(c)    By Executive for Good Reason.

[spacer.gif] [spacer.gif]   (i)    The Executive may terminate the Executive’s
employment and the Term of Employment for Good Reason by delivering to the
Employer and the Company written Notice of Termination if the Employer and/or
the Company does not substantially cure the grounds stated in such notice within
60 days of its receipt thereof.

3


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   (ii)    For purposes of this Agreement, ‘‘Good
Reason’’ means (i) a material diminution in the Executive’s responsibilities,
duties, authority or title provided for in this Employment Agreement at the
Effective Date; (ii) a reduction in Executive’s Annual Base Salary below
$330,000; or (iii) a material breach by either the Company or the Employer of
any of their respective other obligations contained in this Employment
Agreement.

(d)    Termination Procedures.

(i)    Notice of Termination. Any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subparagraph 17(b) hereof.
For purposes of this Agreement, a ‘‘Notice of Termination’’ shall mean a notice
that indicates the specific termination provision in this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

(ii)    Date of Termination. For purposes of this Agreement, ‘‘Date of
Termination’’ shall mean the date specified in the Notice of Termination or the
date of the Executive’s death, provided, however, that the date of termination
in case of a termination by the Executive for Good Reason may not be earlier
than 90 days after the receipt of the Notice of Termination by the Employer and
the Company.

(iii)    No Waiver. The failure to set forth any fact or circumstance in a
Notice of Termination shall not constitute a waiver of the right to assert such
fact or circumstance in an attempt to enforce any right under or provision of
this Agreement.

8. Obligations of the Company upon Termination.

(a)    Post-Employment Benefits. If the Executive’s employment is terminated by
the Employer or the Company for any reason other than Cause, death or Disability
or by the Executive for Good Reason after the requisite notice and failure of
the Employer and/or the Company to cure the written grounds underlying the
‘‘Good Reason’’,

[spacer.gif] [spacer.gif] [spacer.gif]   (i)    the Employer shall pay or
provide to the Executive, no later than twenty business days after the normal
payment date for each, the Accrued Obligations (as that term is defined in
subparagraph 8(b) below);

(ii)    the Employer shall pay to the Executive on the dates provided in
paragraph 3(a) 50% of the Annual Base Salary for the remaining period of the
Term of Employment (before giving effect to such termination) provided, however
that if such termination occurs after the first anniversary of the Effective
Date, either (x) as a result of Good Reason and the Company has given the
initial notice contemplated by clause (y) or (y) the Company has given the
Executive six months prior written notice after a reasonable assessment that the
Company is not comfortable with the long term economic performance and/or
prospects of the business unit in which the Executive works and the reasons for
such concern are not remedied to the satisfaction of the Company in that six
month period and the Employer thereafter terminates the Executive’s employment,
then in the case of either (x) or (y) the Employer shall not be obligated to
make any payment pursuant to this paragraph 8(a)(ii); and

(iii)    the Employer shall pay to the Executive on the date provided in
paragraph 3(c) a prorated annual bonus based on the actual annual bonus earned
for the year in which the Date of Termination occurs, prorated based on the
fraction of the year the Executive was employed provided, however that if such
termination occurs after the first anniversary of the Effective Date and the
Company has given the Executive six months prior written notice that the Company
is not comfortable with the economic performance and/or prospects of the
business unit in which the Executive works and the reasons for such concern are
not remedied to the satisfaction of the Company in that six month period and the
Employer thereafter terminates the Executive’s employment, the Employer shall
not be obligated to make any payment pursuant to this paragraph 8(a)(iii).

4


--------------------------------------------------------------------------------


(b)    Termination by the Employer for Cause. If the Executive’s employment is
terminated by the Employer for Cause, the Employer shall pay (or cause the
Company to pay) to the Executive in cash within twenty business days after the
normal payment date for each the following amounts (the ‘‘Accrued
Obligations’’): (i) any portion of the Executive’s earned but unpaid Annual Base
Salary and earned but unpaid prior year Annual Bonus; (ii) a payment reflecting
accrued but unused vacation days (subject to the limitation in subparagraph
4(d)); and (iii) any unreimbursed business expenses under paragraph 6.

(c)    Termination due to death or Disability. If the Executive’s employment is
terminated due to death or Disability, the Employer shall pay to the Executive
(or to the Executive’s estate or personal representative, in the case of the
Executive’s death) in cash (i) on the normal payment date for each Accrued
Obligation (as defined above) and (ii) on the normal payment date for a prorated
annual bonus based on the actual annual bonus earned for the year in which the
Date of Termination occurs, prorated based on the fraction of the year the
Executive was employed. After making such payment(s), the Company shall have no
further obligations under this Agreement.

9. Release. Notwithstanding any provision herein to the contrary, the Employer
will require that, prior to payment of any amount or provision of any benefit
under paragraph 8 of this Agreement (other than due to the Executive’s death),
the Executive shall have executed a complete release of the Employer and the
Company and their affiliates and related parties in such form as is reasonably
required by the Employer, and any waiting periods contained in such release
shall have expired.

10. Non-Exclusivity of Rights. Except as otherwise provided in this Agreement,
nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Employer or the Company or any of its affiliated companies for which the
Executive may qualify (other than severance policies). Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any other
plan, program, policy, or practice of, or any contract or agreement with, the
Employer or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, program,
policy, practice, contract, or agreement, as the case may be, except as
expressly modified by this Agreement.

11. Non-Competition; Confidential Information; and Non-Solicitation.

(a)    Non-Competition. During the Term of Employment and if the Executive’s
employment is terminated by the Employer for Cause or the Executive terminates
his employment for any reason (other than Good Reason), during the period
beginning on the Date of Termination and ending 12 months thereafter, the
Executive shall not, without the prior written consent of the Employer, as a
shareholder, officer, director, partner, consultant, employee or otherwise,
engage in any business or enterprise which is ‘‘in competition’’ with the
Company, its affiliates, or their successors or assigns (such entities
collectively referred to hereinafter in this paragraph 11 as the ‘‘Company’’);
provided, however, that the Executive’s ownership of less than five percent of
the issued and outstanding voting securities of a publicly traded company shall
not, in and of itself, be deemed to constitute such competition. A business or
enterprise is deemed to be ‘‘in competition’’ if it is engaged, in any of the
geographical regions in which the Company conducts the property reinsurance
underwriting business on the Date of Termination or any other business which the
Executive is supervising.

(b)    Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Employer and the Company all secret or
confidential information, knowledge, trade secrets, methods, know-how or data
relating to the Employer or the Company and their businesses or acquisition
prospects (including the compensation and other terms of employment of their
employees) that the Executive obtained or obtains during the Executive’s
employment by the Employer and that is not and does not become generally known
to the public (other than as a result of the Executive’s violation of this
paragraph 11) (‘‘Confidential Information’’). Except as may be required and
appropriate in connection with carrying out his duties under this Agreement, the
Executive shall not communicate, divulge, or disseminate any material
Confidential Information at any time during or after the Executive’s employment
with the Employer, except with the prior written consent of the

5


--------------------------------------------------------------------------------


Employer or the Company or as otherwise required by law or legal process;
provided, however, that if so required, the Executive will provide the Employer
and the Company with reasonable notice to contest such disclosure.

(c)    Non-Solicitation of Employees. The Executive recognizes that he may
possess confidential information about other employees of the Employer or the
Company relating to their education, experience, skills, abilities, compensation
and benefits, and inter-personal relationships with suppliers to and customers
of the Company. The Executive recognizes that the information he will possess
about these other employees may not be generally known, may be of substantial
value to the Company in developing its respective businesses and in securing and
retaining customers, and may be acquired by him because of his business position
with the Company. The Executive agrees that, during the period beginning on the
Date of Termination and ending 12 months thereafter, he will not, directly or
indirectly, initiate any action to solicit or recruit or hire anyone who is then
an employee of the Employer or the Company for the purpose of being employed by
him or by any business, individual, partnership, firm, corporation or other
entity on whose behalf he is acting as an agent, representative or employee and
that he will not convey any such confidential information or trade secrets about
other employees of the Employer or the Company to any other person except within
the scope of Executive’s duties hereunder.

(d)    Non-Interference with Customers. The Executive agrees that, during the
period beginning on the Date of Termination and ending 12 months thereafter, he
will not interfere with any business relationship between the Company and any of
its customers.

(e)    Remedies; Severability.

(i)    The Executive acknowledges that his skills and position in the insurance
industry are unique and if the Executive shall breach or threaten to breach any
provision of subparagraphs 11(a) through (d), the damages to the Company may be
substantial, although difficult to ascertain, and money damages will not afford
the Company an adequate remedy. Therefore, if the provisions of subparagraphs
11(a) through (d) are violated, in whole or in part, the Employer and the
Company shall be entitled to specific performance and injunctive relief (without
having to post any bond), without prejudice to other remedies the Employer and
the Company may have at law or in equity.

(ii)    If any term or provision of this paragraph 11, or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this paragraph 11, or the application of such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this paragraph 11 shall be valid and enforceable to the fullest
extent permitted by law. Moreover, if a court of competent jurisdiction deems
any provision hereof to be too broad in time, scope, or area, it is expressly
agreed that such provision shall be reformed to the maximum degree that would
not render it unenforceable.

12. Representations and Warranties.

(a) The Executive represents and warrants that (i) he is not subject to any
employment agreement with XL Capital, Inc. or any of its subsidiaries
(collectively ‘‘XL’’) or any written noncompete agreement and to the best of his
knowledge he is an employee at will with XL, (ii) he is not the subject of any
pending or to his knowledge, threatened claim which involves any criminal or
governmental proceedings, or allegations of misfeasance or malfeasance, and the
Executive has not been charged or to his knowledge threatened to be charged by
any governmental, administrative or regulatory body with any violation of law
except for minor traffic violations and similar charges and (iii) he has not to
his knowledge copied or removed from the premises of his previous employer or
any of its affiliates, any confidential or proprietary information and will not
do so.

(b)    With regard to the representations and warranties given in the preceding
paragraph 12(a), the Executive has during the course of his employment with XL,
received employee handbooks and other material which contains terms of
employment and XL’s confidentiality policies. Without acknowledging that any of
the provisions of such employee handbooks or other material is

6


--------------------------------------------------------------------------------


contractually binding on the Executive, the Executive has made available to the
Employer and the Company, extracts of all sections of the handbooks and other
material purporting to deal with ongoing confidentiality obligations of the
Executive subsequent to the termination of his employment with XL

13. Indemnification.

(a)    Employer will indemnify and hold the Executive harmless from and against
any and all liabilities, suits, claims, actions or causes of actions in favor of
XL, the Executive’s current employer, arising from and in connection with the
Executive’s employment by the Employer to the maximum extent permitted under the
laws of Connecticut. Such indemnification shall specifically include any claim
by XL relating to conversations, meetings or actions between the Executive and
Michael C. Sowa, Nancy M. Pelgrift, Russell E. Wagner, Daniel E. Yerxa and/or
Brad Lord relating to their terminating their employment with XL and accepting
employment with the Employer. Such indemnification shall not apply to any such
liabilities, suits, claims, actions, causes of actions or debts resulting from
or relating to: (i) any action by the Executive constituting gross negligence,
fraud or criminal conduct; (ii) any restrictions, covenants, agreements, or
limitations relating to the Executive’s execution and delivery of this
Agreement; (iii) any action which is in violation of any laws, rules or
regulations applicable to the Employer and/or the business of the Employer or
(iv) any breach by the Executive of the representations and warranties in
paragraph 12.

(b)    The Executive shall promptly notify Employer in the event the Executive
becomes aware of any notice or claim or threatened claim for which he might be
entitled to indemnify under this paragraph 13. The Executive shall cooperate
with the Employer in investigating such claim or potential claim, shall not make
any admissions of liability and shall, at the request of the Employer, allow the
Employer to assume the control of the defense thereof. To the extent that the
Employer does not promptly assume the control of the defense thereof, the
indemnity contained in this Paragraph 13 shall include reasonable advances to
pay the fees and expenses of counsel retained by the Executive to defend against
the indemnity claim for which the Employer does not assume the defense.

14. Prior Trade Secret Obligations.

(a)    The Employer recognizes that while the Executive was employed with prior
employers, the Executive may have been exposed to confidential, proprietary
and/or trade secret information (‘‘Other Confidential Information’’). the
Employer also recognizes that the Executive has a legal duty, and may have a
contractual duty, not to use or disclose Other Confidential Information outside
of the Executive’s employment with such former employers. The Employer has no
intention to obtain any such information in any form and wishes to ensure that
the Executive is not placed in a position which might cause the disclosure or
use of any such information either intentionally or inadvertently. If the
Executive is ever involved in any job situation which the Executive believes
might cause the disclosure or use of any such Other Confidential Information,
the Executive agrees to immediately notify the CEO and advise him of the
Executive’s concerns. In the event it is determined that a risk of disclosure or
use does exist, the Employer will take appropriate measures.

(b)    The Executive acknowledges that the Executive has been advised by the
Employer that at no time should the Executive divulge to or use for the benefit
of the Employer any Other Confidential Information. The Executive acknowledges
and affirms that the Executive has not divulged or used any Other Confidential
Information for the benefit of the Employer.

15. Assignment.    This is a personal services agreement and the Executive may
not assign this Agreement to any third party. The Employer may assign this
Agreement and the benefits hereunder without the consent of the Executive,
without being relieved of any liability hereunder, to one of its direct or
indirect ‘‘affiliates’’ or ‘‘associates’’ as those terms are defined in Rule 405
of the Rules and Regulations promulgated under the Securities Act of 1933. The
Employer may assign this Agreement and the benefits hereunder to any entity
(corporate or other) into which the Company or the business of the Company may
be merged, consolidated or transferred but nothing contained herein shall
release the Employer of any of its obligations hereunder.

16. Arbitration. Except for matters covered under paragraph 11, in the event of
any dispute or difference between the Employer or the Company and the Executive
with respect to the subject

7


--------------------------------------------------------------------------------


matter of this Agreement and the enforcement of rights hereunder, either the
Executive or the Employer and the Company may, by written notice to the other,
require such dispute or difference to be submitted to arbitration. The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the date
arbitration is required by either party, then the arbitrator or arbitrators
shall be selected by the American Arbitration Association (the ‘‘AAA’’) upon the
application of the Executive or the Employer. The determination reached in such
arbitration shall be final and binding on both parties without any right of
appeal or further dispute. Execution of the determination by such arbitrator may
be sought in any court of competent jurisdiction. The arbitrators shall not be
bound by judicial formalities and may abstain from following the strict rules of
evidence and shall interpret this Agreement as an honorable engagement and not
merely as a legal obligation. Unless otherwise agreed by the parties, any such
arbitration shall take place in Stamford, Connecticut.

17. Miscellaneous.

(a)    Governing Law and Captions. This Agreement shall be governed by, and
construed in accordance with, the laws of Connecticut without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery or by facsimile (provided
confirmation of receipt of such facsimile is received) to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
Federal Express or other nationally-recognized overnight courier that requires
signatures of recipients upon delivery and provides tracking services, addressed
as follows:

If to the Executive:

Brian M. Boornazian
8 Hunters Ridge
Rocky Hill, CT 06067

If to the Employer:

Chief Executive Officer
Aspen Insurance Holdings Ltd
100 Leadenhall Street
London EC3A 3DD
ENGLAND

or to such other address as either party furnishes to the other in writing in
accordance with this subparagraph 17(b). Notices and communications shall be
effective when actually received by the addressee.

(c)    Amendment. This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto.

(d)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e)    Withholding. Notwithstanding any other provision of this Agreement, the
Employer may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations. All cash amounts required to be paid hereunder shall be
paid in United States dollars. Except as otherwise specifically provided herein,
the Executive shall be responsible for all federal, state and local taxes on all
compensation and benefits provided hereunder.

(f)    Waiver. The Executive’s or the Employer’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement.

8


--------------------------------------------------------------------------------


(g)    Entire Understanding. The Executive and the Employer acknowledge that
this Agreement supersedes and terminates any other severance and employment
agreements between the Executive and the Employer or any Employer affiliates.
This Agreement may be executed in several counterparts, each of which shall be
deemed an original, and said counterparts shall constitute but one and the same
instrument.

(h)    Rights and Benefits Unsecured. The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.

(i)    Noncontravention. The Employer represents that the Employer is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Employer’s ability to enter into or perform this
Agreement.

(j)    Paragraph and Subparagraph Headings. The paragraph and subparagraph
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

[spacer.gif] ASPEN INSURANCE U.S. SERVICES INC.

[spacer.gif] By:  

[spacer.gif] Name:
Title:

[spacer.gif] BRIAN M. BOORNAZIAN

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

10


--------------------------------------------------------------------------------
